723 N.W.2d 880 (2006)
Gary L. BUSH, Sr., as Guardian of Gary E. Bush, a Protected Person, Plaintiff-Appellee,
v.
Behrooz-Bruce SHABAHANG, M.D., Defendant-Appellant, and
John Charles Heiser, M.D., West Michigan Cardiovascular Surgeons, George T. Sugiyama, M.D., Mashraf Mansour, M.D., Vascular Associates, P.C., and Spectrum Health Butterworth Campus, Defendants-Appellees.
Docket Nos. 132073, 132074, 132075. COA Nos. 270433, 270437, 270897.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 4, 2006 *881 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.